The court is of the opinion that the construction which Mr. Justice Douglas put upon the release given by the appellees to the appellants, who are the surviving executors of the will of John Wilson Smith — which release is set out in the record — is the natural and proper construction to be put thereon, and hence that the decision of Mr. Justice Douglas was right.
The release was evidently intended to be a full discharge of the appellants from all liability until the estate of Cranston should be settled and the loss from that estate ascertained. And as that estate is not yet settled, the loss "that may come" therefrom cannot now be determined. The proceeding before us, therefore, is premature, as held by Mr. Justice Douglas, and we adopt his decision as the opinion of the court.
Petition for new trial denied.
DECISION.